Citation Nr: 0801716	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-26 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for residuals of 
refractive eye surgery.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for low back strain.

5.  Entitlement to service connection for muscle spasm of the 
neck and back of the head.

6.  Entitlement to service connection for a left hand 
disorder.

7.  Entitlement to service connection for urticaria.

8.  Entitlement to a compensable evaluation for retropatellar 
pain syndrome of the right knee.

9.  Entitlement to a compensable evaluation for retropatellar 
pain syndrome of the left knee.

10.  Entitlement to a compensable evaluation for sinusitis.

11.  Entitlement to a 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran served on active duty from May 1995 to July 2003.  
She submitted her original claim for entitlement to 
disability compensation benefits while still on active duty 
in May 2003.  The claim was made under the Benefits Delivery 
at Discharge (BDD) program.  Thus the veteran's medical 
evidence consisted of her service medical records (SMRs).  

The RO wrote to the veteran to provide the notice required 
under the Veterans Claims Assistance Act of 2000 (VCAA) in 
May 2003.  However, the letter failed to list the three 
elements necessary to substantiate a claim for service 
connection.  As such additional notice must be provided to 
the veteran on remand.  

The veteran was afforded VA examinations in June, July, and 
September 2003, respectively.  The examination reports did 
not list any current disability involving a sleep disorder, 
residuals of refractive eye surgery, bilateral foot disorder, 
muscle spasms of the neck and back of the head, left hand 
disorder, or urticaria.  

The veteran claimed residuals from refractive eye surgery 
that occurred during her service.  She listed the surgery as 
occurring in April 2003 on her claim for benefits.  However, 
she told the VA eye examiner that she had had surgery about a 
year earlier than the date of examination in June 2003.  The 
VA general medical examiner reported the surgery as taking 
place in April 2003 and that the veteran was still receiving 
follow-up care in June 2003.  The examiner stated that the 
veteran should have another examination on discharge from 
service.  There is no indication that a new examination was 
conducted by the service department.  Moreover, there are no 
records associated with the veteran's eye surgery in the 
claims folder.  

The SMRs associated with the veteran's eye surgery must be 
obtained and associated with the claims folder.  After the 
records are obtained, the veteran should be afforded a new 
eye examination.

The veteran was said to have a history of lumbar strain on 
her VA general medical examination in June 2003.  However, a 
VA examiner later diagnosed arthritis on a "spine" 
examination conducted in September 2003.  The examiner noted 
that x-rays of the three segments of the spine were ordered 
at that time but no results were available.  The examiner 
provided no basis for her diagnosis of arthritis and did not 
list what segment of the spine was involved.  

The Board notes that radiology reports for x-rays of the 
cervical, thoracic, and lumbosacral spine were associated 
with the claims folder.  All were dated in September 2003.  
All reports were negative for evidence of arthritis of any 
segment of the spine.  A new examination will be required to 
clarify the clinical assessment in light of the x-ray 
evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007).

Finally, it has been over four years since the veteran's 
bilateral knee disabilities and sinusitis have been 
evaluated.  New examinations are required.  

In light of the additional development required in this case, 
the issue of entitlement to a 10 percent evaluation under 
38 C.F.R. § 3.324 (2007) is also remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Such notice should also incorporate the 
elements listed in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to her claim 
from 2003 to the present.  The RO should 
attempt to obtain and associate with the 
claims folder any medical records 
identified by the veteran.  

The RO should obtain any SMRs relating to 
the veteran's eye surgery, and follow-up, 
in service.  

3.  Upon completion of the above, the 
veteran should be afforded a VA eye 
examination.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review as 
part of the examination process.  The 
examiner should identify any and all 
disorders associated with the veteran's 
eyes, if any.  The examiner is requested 
to offer an opinion as to whether there 
is at least a 50 percent probability or 
greater that any current eye disorder is 
related to the veteran's military 
service.  A complete rationale for all 
opinions expressed must be provided.

4.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and extent of her bilateral knee 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review as 
part of the examination process.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  

The examiner also should identify any and 
all disorders associated with the 
veteran's spine.  The examiner is 
requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that any current 
spine disorder is related to the 
veteran's military service.  In doing so, 
the examiner must address the VA spine 
examination report of September 2003 and 
the diagnosis of arthritis of the spine.  
The examiner should provide an opinion as 
to the validity of that diagnosis given 
the other evidence of record.  A complete 
rationale for all opinions expressed must 
be provided.

5.  The veteran should be afforded a VA 
examination to assess the status of her 
service-connected sinusitis.  

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


